37 So.3d 391 (2010)
Tina Marie RAKOSKI, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-813.
District Court of Appeal of Florida, Fifth District.
June 18, 2010.
James S. Purdy, Public Defender, and Rose M. Levering, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Tina Marie Rakoski appeals her sentence and the denial of her motion to correct sentence. We affirm without discussion, except as to condition number 30 of Rakoski's community control order. We strike condition 30 as the statute cited as authority for the assessment of this cost, section 948.02, Florida Statutes, was renumbered in 1977 as section 945.26, Florida Statutes (1977), which in turn was repealed in 1985. See Ch. 85-288 § 27, Laws of Fla.
AFFIRMED AS MODIFIED.
GRIFFIN, ORFINGER and COHEN, JJ., concur.